Citation Nr: 1527089	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral salpingo-oophorectomy.

2. Entitlement to a compensable disability rating prior to September 27, 2012, for uterine leiomyomata and adhesions.

3. Entitlement to a disability rating higher than 30 percent from January 1, 2013, for uterine leiomyomata and adhesions status post vaginal hysterectomy.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, M. B., J. B., and U. B.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1983, and from July 1993 to July 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an October 2009 rating decision, the RO granted service connection for uterine leiomyomata and assigned a 0 percent, noncompensable disability rating. In September 2012, the Veteran underwent hysterectomy (removal of the uterus) and bilateral salpingo-oophorectomy (removal of both fallopian tubes and ovaries). In an April 2014 rating decision, the RO granted service connection, effective September 27, 2012, for hysterectomy. For the disability due to uterine leiomyomata status post hysterectomy, the RO assigned an 100 percent disability rating following the surgery and a 30 percent rating from January 1, 2013. In a July 2014 rating decision, the RO denied service connection for bilateral salpingo-oophorectomy.

In April 2015, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Board finds that a TDIU claim is raised by the record in this case. In an August 2009 statement, the Veteran wrote that over the preceding three years she had been limited to working partial days or staying home, and that her supervisor in her service duties had allowed a flexible schedule. On VA medical examination in April 2010, the Veteran reported that she had not held or looked for employment since separation from service in July 2009 due to mental health issues and chronic diarrhea. Mental health and digestive system disorders are among the Veteran's disorders for which VA has granted service connection. Having found that the record raised a TDIU, the Board is including that issue in the issues on appeal.

The issues of service connection for bilateral salpingo-oophorectomy and of a higher disability rating from January 1, 2013, for uterine leiomyomata and adhesions status post vaginal hysterectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From August 1, 2009, through September 26, 2012, uterine leiomyomata and adhesions were manifested by chronic pain and episodes of severe pain that were not controlled by continuous treatment.

2. From August 1, 2009, the combined effects of the Veteran's PTSD, uterine leiomyomata with adhesions, low back disability, diverticulitis, and other service-connected disabilities have made her unable to secure or follow a substantially gainful occupation.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. From August 1, 2009, through September 26, 2012, uterine leiomyomata and adhesions met the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.116, Diagnostic Code 7613 (2014).

2. From August 1, 2009, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a letter issued in July 2009, before the initial decision on the issues on appeal. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the April 2015 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the April 2015 Board hearing. The examination reports appropriately and sufficiently address the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.

Disability Rating Prior to September 27, 2012,
for Uterine Leiomyomata and Adhesions

The Veteran appealed the initial 0 percent, noncompensable disability rating that the RO assigned for her service-connected uterine disorder, which the RO described as leiomyomata. She contends that the disorder is manifested by chronic pelvic pain that affects her functioning and warrants a higher rating. She has also been diagnosed with urinary incontinence. The RO granted separate service connection for that incontinence and assigned a separate disability rating for it. The 0 percent rating remained in effective until September 2012, when the Veteran underwent a hysterectomy and bilateral salpingo-oophorectomy. From that time, the RO assigned ratings based on being status post hysterectomy. The Veteran also has appealed the rating assigned for that period. The Board is addressing the issue of the rating for that period in the remand portion of this decision, below.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO evaluated the uterine leiomyomata under 38 C.F.R. § 4.116, Diagnostic Code 7613. Under that code, disease, injury, or adhesions of the female reproductive organs including the uterus are rated as 30 percent disabling if there are symptoms not controlled by continuous treatment, 10 percent if there are symptoms that require continuous treatment, and 0 percent if there are symptoms that do not require continuous treatment.

During service, in June 2007, the Veteran sought treatment for abdominal pain. Ultrasound of the pelvic area showed a cervical polyp and post-surgical adhesions, including likely adherence of the left ovary to the abdominal wall. Treatment records from September 2008 reflect the Veteran's reports of worsening pelvic pain. Ultrasound showed leiomyomata (uterine fibroids). A clinician prescribed medications to treat pelvic pain. In January 2009, the Veteran reported a two year history of pelvic pain. In March 2009, she stated that the pelvic pain symptoms were unchanged, and were not controlled by the prescribed medications. She stated that episodes of pain ranged in frequency from weekly to monthly, and ranged in duration from seconds to four days. She described the pain as sharp and stabbing, and indicated that it caused her to double over. She indicated that the pain could start at 5 out of 10 in severity and increase to 10 out of 10 for several hours. The treating clinician continued medications for pelvic pain. Treatment notes reflect that from April 2009 the Veteran had physical therapy to address pelvic floor dysfunction. In August 2009, the Veteran reported that to date there was no reduction in pain. She stated that pain medications reduced the pain, but that the pain recurred. In an August 2009 letter, a coworker of the Veteran reported having witnessed episodes in which the Veteran was doubled over due to pelvic pain.

On VA examination in April 2010, the Veteran reported that her chronic pelvic pain was treated with two daily medications. She indicated that she had not held employment or looked for a job since her separation from service. She attributed her unemployed status to mental health issues and chronic diarrhea.

In April 2011, CT imaging of the Veteran's abdomen showed multiple leiomyomas within the uterus. In treatment at a military facility in July 2012, it was noted that she had chronic pelvic pain, and that ultrasound had revealed fibroids. A treating clinician stated that adhesive disease was the probable cause of the pain. Treatment was with pain medications. In treatment in September 2012, the Veteran described her chronic pelvic pain as central and dull, with episodes of sharp crampy pain. Menorrhagia was also noted. In order to address her pelvic area disorders, on September 27, 2012, the Veteran underwent surgical hysterectomy and bilateral salpingo-oophorectomy.

In the April 2015 Board hearing, the Veteran reported that her uterine disorder was manifested by several episodes per week of incapacitating lower abdominal pain for the period following her separation from service until the 2012 surgery. She indicated that she doubled over with severe pain for a period of minutes and then had dull ache that continued for several more hours. The Veteran's son reported that her disability due to pelvic pain worsened after 2008, to the point where she had to stay in bed some days. Her mother noted that she was no longer able to travel or clean her house, and that she sometimes had to stay in bed for several hours due to pain. Her daughter-in-law stated since 2009 she had become much less active, and had to stay in bed a lot.

Treatment records and statements from the Veteran and persons who know her show that from separation from service until the 2012 surgery her uterine and pelvic area disorders, including leiomyomata and adhesions, produced significant symptoms that required continuous treatment and were not controlled by continuous treatment. Thus, during that period those disorders warranted a 30 percent rating under Diagnostic Code 7613. The Board grants that rating.

The rating schedule does not provide for ratings higher than 30 percent for uterine disease and adhesions. When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's uterine disorders have not required frequent hospitalizations. She has indicated that pelvic pain and other disorders interfered with her work schedule while she was in service and with seeking employment after military retirement. The assembled evidence does not suggest, however, that the uterine disorder, by itself, interferes with her capacity for employment to an extent that rises to the level of marked. The disability due to the uterine disorder thus has not suggested an exceptional or unusual disability picture, and it is not necessary to refer the rating issue for consideration of extraschedular ratings. 

As noted above, the Board has found that the record indirectly raises the issue of unemployability. The Board is addressing that issue in this decision, below.

TDIU

The record indirectly raises the issue of whether the Veteran's service-connected disabilities make her unemployable. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran has more than one service-connected disability. The ratings in effect from separation from service in 2009 include a rating higher than 40 percent for one disability, PTSD. Throughout that period the combined rating has been more than 70 percent. Thus, a TDIU is warranted if the combined effects of her service-connected disabilities have made her unable to secure or follow a substantially gainful occupation.

The Veteran has indicated that during service she was an aerospace experimental psychologist. She has reported that, during the months immediately before she retired from service, disabilities including pelvic pain, sleep disturbance, and fatigue, and low back pain, necessitated shortened work days and days off from work. In an August 2009 statement, a service colleague corroborated that history. The Veteran has also stated that her service-connected diverticulitis is manifested by chronic, severe diarrhea that requires use of a pad or protective undergarment and availability of a change of clothes at all times. She has reported, and treating and examining mental health professionals have concluded, that her PTSD, with depression and anxiety symptoms, causes extreme difficulty interacting with others, and severe impairment of her ability to function on a daily basis. The Board finds that the lay accounts and the medical records addressing these disabling effects are competent and credible. The Board concludes that the evidence supports a conclusion that, from August 1, 2009, the combined effects of the Veteran's service-connected disabilities have made her unable to secure or follow a substantially gainful occupation. The Board therefore grants a TDIU.


ORDER

From August 1, 2009, through September 26, 2012, a 30 percent disability rating for uterine leiomyomata and adhesions is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From August 1, a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board is remanding to the RO, for additional procedural action and evidentiary development, the issues of service connection for bilateral salpingo-oophorectomy and of a higher disability rating from January 1, 2013, for uterine leiomyomata and adhesions status post vaginal hysterectomy.

The Veteran sought service connection for reproductive system disorders. The RO granted service connection for uterine leiomyomata. In September 2012, the Veteran underwent hysterectomy and bilateral salpingo-oophorectomy. The RO granted service connection for hysterectomy, and denied service for bilateral salpingo-oophorectomy. In the April 2015 Board hearing, the Veteran reported that her treating physician recommended both hysterectomy and bilateral salpingo-oophorectomy to address her chronic pelvic area pain. The Veteran contended that the rating assigned after the surgery should take into account both the hysterectomy and the bilateral salpingo-oophorectomy. Through this contention, the Veteran effectively provided a notice of disagreement (NOD) with the July 2014 rating decision denying service connection for bilateral salpingo-oophorectomy. The Court has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board therefore remands that issue for the RO to issue an SOC on the issue of service connection for bilateral salpingo-oophorectomy.

Following the Veteran's September 2012 pelvic surgery, the RO assigned an 100 percent disability rating following the surgery and a 30 percent rating from January 1, 2013. The rating schedule provides for a 30 percent rating beginning three months after removal of the uterus, and a 50 percent rating beginning three months after removal of the uterus and both ovaries. See 38 C.F.R. § 4.116, Diagnostic Codes 7618 and 7617 (2014). The issue of the rating more than three months after the surgery is inextricably intertwined with the issue of service connection for bilateral salpingo-oophorectomy. As noted above, the Board is remanding the salpingo-oophorectomy issue for the issuance of a statement of the case. The Board remands the intertwined issue of the post-surgery rating for RO review following review of the salpingo-oophorectomy issue.


Accordingly, these matters area REMANDED for the following action:

1. Issue to the Veteran and her representative a statement of the case addressing the issue of service connection for bilateral salpingo-oophorectomy. Advise the Veteran and her representative of the time limit in which she may file a substantive appeal as to that issue. If appeal of that issue is timely perfected, return the issue to the Board for appellate consideration, if otherwise in order.

2. After issuing a statement of the case on the issue of service connection for bilateral salpingo-oophorectomy, the RO is to review the issue of the rating from January 1, 2013, for service-connected reproductive system disability status post September 2012 surgery. Thereafter, if that issue remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.

3. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


